COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE                 COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                          34 THE CIRCLE
                                                                    GEORGETOWN, DELAWARE 19947




                                  October 27, 2022


A. Thompson Bayliss, Esquire                   Henry E. Gallagher, Jr., Esquire
E. Wade Houston, Esquire                       Shaun Michael Kelly, Esquire
G. Mason Thomson, Esquire                      Connolly Gallagher LLP
Abrams & Bayliss LLP                           1201 North Market Street, 20th Floor
20 Montchanin Road, Suite 200                  Wilmington, DE 19801
Wilmington, DE l9807
                                               Ashley R. Altschuler, Esquire
                                               Ethan H. Townsend, Esquire
                                               Kevin M. Regan, Esquire
                                               McDermott Will & Emery LLP
                                               The Nemours Building
                                               1007 N. Orange Street, 4th Floor
                                               Wilmington, DE 19801

                                               Daniel M. Silver, Esquire
                                               Benjamin A. Smyth, Esquire
                                               Travis J. Ferguson, Esquire
                                               McCarter & English, LLP
                                               Renaissance Center
                                               405 N. King Street, 8th Floor
                                               Wilmington, DE 19801

              Re:    In re Orbit/FR, Inc. Stockholders Litigation
                     C.A. No. 2018-0340-SG

Dear Counsel:
      At the conclusion of oral argument yesterday, I took the Defendants’ Motions

to Stay Discovery under advisement. To clarify, however, the Motion to Stay

Discovery pending resolution of his Motion to Dismiss, filed by Defendant Douglas

Merrill, is GRANTED.

      To the extent the foregoing requires an order to take effect, IT IS SO

ORDERED.

                                     Sincerely,

                                     /s/Sam Glasscock III

                                     Vice Chancellor

SGIII/lkpr




                                        2